                               Case 1:15-cr-10145-RGS Document 902 Filed 08/22/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                                    UNITED STATES DISTRICT COURT
                                                                                                                         ;•ffi~·r1vE.-O
                                                                             for the                              ~   !-1.~Rsfff,LS
                                                                                                                U,.:>,, , -          SERVICE.
                                                                                                                                    tAA    '
                                                                                                                         BuSiOH, .,..
                                                                    District of Massachusetts
                                                                                                                   lal9 AUG \ 3 P \: I I
                        United States of America
                                              v.                               )
                                                                               )       Case No.      15-cr-10145-RGS-3
                            TEVIN ABERCROMBIE                                  )
                                                                               )
                                                                               )
                                                                               )
                                      Defendant


                                                                 ARREST WARRANT
To:            Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                                  TEVIN ABERCROMBIE _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
(name ofperson to be arrested) __:_~_.:___.:___::..=..:._~..c:....:__:--=_.:___                                                                 ~




who is accused of an offense or violation based on the following document filed with the court:

0 Indictment                       O Superseding Indictment           O Information      O Superseding Information               0 Complaint
0 Probation Violation Petition                         ~ Supervised Release Violation Petition        O Violation Notice         0 Order of the Court

This offense is briefly described as follows:
  Supmised r.etease violation.
        (.)          ,..,..,        ,_
        -             ••            ~0-)
        LL           C'--1          _:.:,CJ'>
       u..                          o.,,.i:::
   a o              ~              u:::::
   WCI)                            t;1L
   ~~
    LI.J
                    ~
                    ~
                                   ~~
                                   Z?-::::=
      -1
      <...:>
Date:.,..
      ""·-
                  o~,
                    ~
                    -=:::
                                   r"-,,L ~
                                   ._.I--
                            3/201:9:: ,,- '


City and state:                Boston, Massachusetts                                            Timothy R. !lf.c:.),r;ard, Deputy Clerk
                                                                                                        Printed name and title


                                                                            Return

          This warrant was received on (date) - - - - - - - , and the person was arrested on (date) _ _ _ _ _ __
at (city and state)
                                                   WARRANT EXECUTED BY ~)Sf'l7$
                                                                      --------
                                                                                q,;J_o/flQF
Date: - - - - - - - -                              BY ARREST/ARRAIGN~!N!
                                                   DEFENDANT ON                 j TH~rresting officer's signature
                                                                                                        Printed name and title
